Citation Nr: 1544910	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  05-34 666	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for polycystic kidney disease for the period from March 10, 2004, to October 17, 2005. 

2.  Entitlement to an effective date earlier than September 4, 2012, for the award of special monthly compensation (SMC) based on the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, and of December 2007 and September 2012 decisions of the VA RO in Montgomery, Alabama (RO).  

The November 2003 RO rating decision granted service connection and a noncompensable rating for polycystic kidney disease (polycystic kidney disease with stage IV renal failure), effective January 28, 1999.  

In April 2006, the Veteran testified at a personal hearing at the RO.  

A June 2006 RO decision increased the rating for the Veteran's service-connected polycystic kidney disease to 80 percent, effective October 18, 2005.  Since that grant did not represent a total grant of benefits sought on appeal, the claims for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The December 2007 RO decision found that the Veteran did not file a timely notice of disagreement as to the effective date assigned for service connection polycystic kidney disease by a November 2003 RO decision.  

A July 2008 RO decision found that there was clear and unmistakable error (CUE) in a November 2003 RO decision that assigned a noncompensable rating for polycystic kidney disease, effective January 22, 1999.  The RO assigned a 60 percent rating for polycystic kidney disease for the period from January 22, 1999, to October 17, 2005.  The RO continued an 80 percent rating for polycystic kidney disease for the period since October 18, 2005.  Since that grant did not represent a total grant of benefits on appeal, the claims for increase remained before the Board.  AB, 6 Vet. App. at 35.  

In April 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  

In July 2010, the Board remanded the issue of whether the Veteran filed a timely notice of disagreement as to the effective date for service connection for polycystic kidney disease by a November 2003 RO decision, for the issuance of a statement of the case.  

In September 2012, the RO increased the rating for the Veteran's service-connected polycystic kidney disease to 100 percent, effective September 4, 2012.  Since that grant did not represent a total grant of benefits sought on appeal, the claims for increase remained before the Board.  AB, 6 Vet. App. at 35.  By this decision, the RO also granted SMC based on the housebound rate, effective September 4, 2014.  

In a May 2013 decision, the Board dismissed the issue as to whether a timely notice of disagreement was filed as to the effective date for service connection for polycystic kidney disease by a November 2003 RO decision.  The Board denied the claims for entitlement to an initial rating higher than 60 percent for polycystic kidney disease for the period from January 22, 1999, to October 17, 2005; entitlement to an initial rating higher than 80 percent for polycystic kidney disease for the period from October 18, 2005, to September 3, 2012; and entitlement to an initial higher rating for polycystic kidney disease for the period since September 4, 2012.  The Board also remanded the claim for entitlement to an effective date earlier than September 4, 2012, for an award of SMC based on the housebound rate, for further development.  

The Veteran then appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated and remanded the Board's May 2013 decision as to the issue of entitlement to an initial rating higher than 60 percent for polycystic kidney disease for the period from March 10, 2004 to October 17, 2005.  The Court affirmed the remainder of the Board's May 2013 decision.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to an effective date earlier than September 4, 2012, for the award of SMC based on the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from March 10, 2004, to October 17, 2005, the most probative evidence of record showed that the Veteran's polycystic kidney disease was manifested by renal dysfunction with persistent edema and creatinine that was predominantly at least 4.0 but it was not manifested by a need for regular dialysis, it did not preclude more than sedentary activity because of persistent edema and/or albuminuria, and it did not cause a BUN of more than 80 mg%, creatinine of more than 8 mg%, and/or markedly decreased function of kidney or other organ systems including cardiovascularly.


CONCLUSION OF LAW

The criteria for an initial 80 percent rating, but no higher, for polycystic kidney disease for the period from March 10, 2004, to October 17, 2005, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7533 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disabilities addressed in this final decision.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, both the DRO in April 2006 and the Acting VLJ in April 2010 noted the current appellate issue, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records, including from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the April 2006 RO hearing and the April 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  

The Board further notes that the Veteran was accorded VA medical examinations in May 2002 (with a January 2003 addendum), November 2006, January 2011, and February 2012 that the Board finds are adequate for rating purposes because after a comprehensive examination of the claimant as well as after a review of the record on appeal the examiners provided opinions as to the severity of his disability that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case including those found in virtual VA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable ratings may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service connection polycystic kidney disease is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7533 which evaluates cystic disease of the kidneys and indicates that such is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  

In evaluating renal dysfunction, a noncompensable (zero percent) rating is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN of 40 to 80 mg%; or, creatinine of 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN of more than 80 mg%; or, creatinine of more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.  

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more. A 60 percent rating requires diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  

The Board is solely addressing the issue of entitlement to an initial rating higher than 60 percent for polycystic kidney disease for the period from March 10, 2004, to October 17, 2005, as other periods were addressed in a previous May 2013 Board decision and affirmed by the Court in a January 2015 Memorandum Decision.  

Private and VA treatment records dated from March 2004 to October 2005 show that the Veteran was treated for multiple disorders, including polycystic kidney disease.  

For example, a March 2004 emergency treatment report from Baptist Health related an impression of hypertension and polycystic renal disease.  

A March 10, 2004 laboratory report from Mulberry Medical Associates, P.C., indicated that the Veteran's BUN was 33 mg/dl and that his creatinine was 4.0 mg/dl.  

A March 10, 2004, statement from J. A. Jernigan, M.D., noted that the Veteran had a multitude of medical problems that included hypertension; gout; hyperlipidemia; hemorrhoids; prostatitis; liver dysfunction; a sickle cell trait; polycystic kidney disease with chronic renal failure; and an elevated prostate-specific antigen that needed further evaluation; sinusitis; and low back pain.  Dr. Jernigan stated that the Veteran was seen for a follow-up and that his creatinine was presently 4.0 and was consistent with a creatinine clearance of 38 cc/min, which was consistent with poor kidney function.  Dr. Jernigan stated that he suspected that the Veteran was doing worse and that his kidney function was deteriorating.  It was noted that the Veteran's present kidney function was about 38 percent of normal.  

A March 18, 2004, statement from Dr. Jernigan noted that the Veteran had hypertension; gout; hyperlipidemia; prostatitis; a history of chest pain; liver dysfunction; a sickle cell trait; polycystic kidney disease with chronic renal failure; sinusitis; and a multitude of other problems.  Dr. Jernigan stated that the Veteran had a problem with severe arthritis and that he needed non-steroidal anti-inflammatory agents to treat his arthritis.  Dr. Jernigan indicated that because of the Veteran's kidney function, he was unable to treat the Veteran's arthritis properly.  It was noted that the Veteran's most recent laboratory data was obtained on March 10, 2004.  Dr. Jernigan reported that the Veteran's BUN was 33 mg/dl and that his creatinine was 4.0 mg/dl.  Dr. Jernigan maintained that the Veteran did have persistent hematuria and albuminuria.  Dr. Jernigan indicated that the Veteran had a significant amount of pain and that he complained of constantly feeling tired.  The Veteran also reported that he had abdominal pain and gas.  It was noted that in 2002, the Veteran's creatinine was 2.2 and that as his current creatinine of 4.0 documented a significant loss in kidney function which was possibly in association with other symptoms.  

A May 2004 treatment report from R. B. Holt, Jr., M.D., indicated the Veteran returned for a recheck of his polycystic kidney disease and his chronic renal insufficiency.  It was noted that the Veteran saw Dr. Jernigan approximately two to three months earlier and that to the Veteran's recollection, his creatinine was about 4.0 at that time.  It was noted that the Veteran continued to have moderate nocturia.  The assessment included polycystic kidney disease with progressive renal insufficiency; benign prostatic hypertrophy; and hypertension.  

A VA laboratory report dated in October 2004 noted that the Veteran's BUN was 31 mg/dl and that his creatinine was 2.9 mg/dl.  

A November 2004 treatment report from Dr. Holt related that laboratory data from May 2004 showed a creatinine of 3.5, which was up from 3.1 in November 2003.  The assessment included adult polycystic kidney disease with progressive renal insufficiency; benign prostatic hypertrophy; and hypertension.  

A November 2004 statement from Dr. Holt indicated that he had been involved in the Veteran's medical care since July 1997.  Dr. Holt stated that the Veteran had adult polycystic kidney disease which had gradually been worsening over the past several years.  It was noted that the Veteran's creatinine was up to 3.5 in May 2004.  Dr. Holt maintained that the Veteran's renal deterioration was consistent with his underlying polycystic kidney disease and that his blood pressure was well controlled.  

A February 2005 VA laboratory report showed that the Veteran's BUN was 34 mg/dl and that his creatinine was 2.9 mg/dl.  

An October 18, 2005 laboratory report from LabCorp noted that the Veteran's BUN was 56 mg/dl and that his creatinine was 4.1 mg/dl.  

An October 19, 2005, statement from Dr. Holt indicated that he had been involved in the Veteran's medical care since 1997.  It was noted that the Veteran was seen to Dr. Jernigan for further evaluation of his worsening renal failure associated with recurrent problems with urinary frequency.  Dr. Holt stated that the Veteran had been told that he had polycystic renal disease which was substantiated during an evaluation.  Dr. Holt maintained that the Veteran had progressive renal failure related to his polycystic kidney disease and that he had continued to have symptoms related to polycystic kidney disease including a decreased concentrating ability resulting in urinary frequency and nocturia.  It was noted that the Veteran also had prostatic carcinoma.  Dr. Holt stated that as of October 18, 2005, the Veteran's BUN was 56 and his creatinine was 4.1.  

Additionally, an August 2015 statement from Dr. Jernigan indicated that he had been seeing the Veteran since October 1991.  Dr. Jernigan stated that, at that time, the Veteran had a history of hypertension, gout, hyperlipidemia and polycystic kidney disease with chronic renal failure.  It was noted that the Veteran had a marked decrease in kidney function.  Dr. Jernigan stated that as a result of careful treatment, the Veteran had been able to remain off dialysis for the previous twenty-four years even though he had a marked decrease in his kidney function.  Dr. Jernigan indicated that the Veteran was seen in June 1997 and that his BUN was 43 and his creatinine was 4.1, which documented that he had chronic stage IV chronic kidney disease with a marked decrease in kidney function dating back many years prior to 2006.  Dr. Jernigan enclosed a June 1997 laboratory report from Mulberry Medical Associates which showed a BUN of 43.3 mg/dl and a creatinine of 4.1 mg/dl.  

Taking into account the above facts, the Board finds that for the period from March 10, 2004, to October 17, 2005, there is a reasonable basis for concluding that the criteria for an 80 percent rating for the Veteran's polycystic kidney disease under Diagnostic Code 7533 are met.  The Board observes that a March 10, 2004, laboratory report from Mulberry Medical Associates, P.C., indicated that the Veteran's creatinine was 4.0 mg/dl.  Additionally, in March 2004 statements, Dr. Jernigan specifically referred to the Veteran's creatinine of 4.0 mg/dl.  Further, an October 18, 2005 laboratory report, just one day after the October 17, 2005 period, related that the Veteran's creatinine was 4.1 mg/dl.  The Board observes that there are other creatinine levels during the period from March 10, 2004, to October 17, 2005, that are lower than 4.0 mg/dl.  However, the Board finds that the evidence, both positive and negative, as to whether the Veteran creatinine was predominantly 4.0 mg/dl from March 10, 2004, to October 17, 2005, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it was and the criteria for an 80 percent rating under Diagnostic Code 7533 was met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, the Board finds that he evidence clearly does not show that the Veteran's polycystic kidney disease was indicative of renal dysfunction requiring regular dialysis, or precluding more than sedentary activity due to persistent edema and albuminuria; or, BUN of more than 80 mg%; or, creatinine of more than 8 mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, as required for a 100 percent rating under Diagnostic Code 7323 for the period from March 10, 2004, to October 17, 2005.  In this regard, there is no evidence that the Veteran was on regular dialysis.  In fact, in an August 2015 statement, Dr. Jernigan specifically stated that the Veteran had been able to remain off dialysis for the previous twenty-four years.  Additionally, there is no evidence that the Veteran's BUN was more than 80 mg%, that his creatinine was more than 8 mg%, or that he was precluded from more than sedentary activity, as a result of his polycystic kidney disease, for the period from March 10, 2004 to October 17, 2005.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's polycystic kidney disease has met the criteria for an 80 percent rating, but no higher, for the entire period from March 10, 2004 to October 17, 2005.  

Thus, a higher rating to 80 percent, and no higher, is warranted for polycystic kidney disease for the period from March 10, 2004, to October 17, 2005.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but finds that the preponderance of the evidence is against a 100 percent rating for polycystic kidney disease for this period and therefore it does not apply.  38 U.S.CA. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the left thumb is inadequate.  Indeed, since the terms of the criteria themselves include the symptoms that the Veteran complains of, the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's service-connected polycystic kidney disease and his other service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels, such as constantly feeling tired, and others are credible to report on what they can see.  Davidson, 581 F.3d at 1313.  However, the Board finds more probative the medical statements and reports from physicians as to the severity of the disability than these lay assertions.  See Black v. Brown, 10 Vet. App. 97, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

In reaching this conclusion, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009)  (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board notes that, in this case, the Veteran is already in receipt of a TDIU for the period from March 10, 2004 to October 17, 2005.  


ORDER

An initial higher rating of 80 percent is granted for polycystic kidney disease for the period from March 10, 2004, to October 17, 2005, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

As to the claim for an effective date earlier than September 4, 2012, for the award of SMC based on the housebound rate, in a June 2015 VA Form 9 the Veteran requested a Travel Board hearing.  Therefore, this claim must be returned to the RO to arrange the requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).  

Accordingly, this issue is REMANDED for the following action:  

The RO should schedule the Veteran for a hearing as to his claim for an effective date earlier than September 4, 2012, for the award of SMC based on the housebound rate before the Board sitting at the RO in accordance with the docket number of this appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


